The opinion of the court was delivered, May 13th 1867, by
Agnew, J.
— Thomas J. Berry made his will when his son, Thomas J. Berry, was a minor, devising that portion of his estate intended for his son to Wickham and Aiken, as trustees, to and for the use, support and maintenance of his son, and at his death without issue, to the use and support of testator’s sisters and brother or the survivor. He then proceeded to say, I desire and direct niy executors to support and educate my son Thomas out of and from the trust estate hereby created, and if my son Thomas so desires to give him a collegiate education at such college as the said Thomas and my executors think best. To keep the farm and property without sale or division during the life of the said Thomas, and make the same as profitable as may he for him and his heirs, and at his and their death, to my sisters and brother or such of them as may be living on the happening of the event before expressed. He also appointed the same persons his executors.
Though inartificially expressed, this will certainly created an active special trust, involving the care and management of the farm, to make it profitable, to educate and maintain .Thomas and at his death without issue to continue to manage and make it profitable, ánd to support the testator’s sisters and brother thereout.
Since the case of Barnett’s Appeal, 10 Wright 393, followed by Shankland’s Appeal, 11 Id. 113, overruling Kuhn v. Newman, 2 Casey 227, Bush’s Appeal, 9 Id. 85, and Kay v. Scates, 1 Wright 31; and restoring the law of trusts to its ancient foundation ; an active special trust for a minor for life, is not considered executed by his arrival at majority. The court below, therefore, erred in giving judgment for Thomas J. Berry against his trustees.
The court below gave an advisory opinion as to the distribution of the proceeds of the mortgage executed under the order of the Orphans’ Court, but made no decision, considering very properly that the question was not properly before them in this ejectment. On this point we are not disposed to go out of our way to volunteer advice, and therefore shall say nothing.
Judgment reversed, and judgment for the defendants below for costs.